Barrows, J.
By E. S., c. 103, § 20, touching actions of dower, it is provided that, “if the demandant (in such action) recovers judgment for her dower, she may recover damages for its detention in the same action to the time of its commencement, and the *519subsequent damages in a separate action.” Only one such separate action seems to be contemplated, or would in ordinary cases be necessary ; and it should comprehend all the damages accruing between the time of the commencement of the action of dower and the time when the demandant of dower is finally placed in possession of her estate under a judgment of the court, and the writ of seizin requiring the proper ofiicer to cause her dower to be assigned and set out to her by three disinterested persons has been issued, executed, returned, and the return accepted, according to the requirements of § 23. Not until this has been done and final judgment in the action of dower has been entered up is it ascertained what the property is for the detention of which damages are to be recovered in the separate action under § 20.
The rendition of such judgment is a condition precedent to the maintenance oí the separate action. Hence the action does not accrue until the final judgment is rendered, which, in the present case, was at the March term, 1876. The statute of limitations only began to run against it at that time; and the result is that the ruling allowing the plaintiff to recover for the detention of the dower in 1870 was correct.
The statute giving a separate action for the detention of the dower subsequent to the commencement of the action of dower was never designed to authorize the multiplication of suits by permitting the demandant in the action of dower to commence a separate action of this sort as often during the pendency of the first as her whims may dictate. She can only maintain it by showing that she has recovered judgment for her dower in the first, and that is not until the action has gone off the docket of the court with a rendition of final judgment in her favor.
As long as the parties are in court litigating the first suit it cannot be said that she has recovered judgment for her dower in the sense in which the phrase is used in § 20 ; because an order of the judge presiding at any term of court might strike off the interlocutory entry, for cause shown, at any stage of the proceedings prior to final judgment. This view of the separate action, and of that which it was designed to include, to wit: all the damage suffered by the detention of dower during tbe pendency of *520the action of dower, and until the defendant yields the possession to her under the judgment therein, disposes of the defendant’s second exception also, .which at first sight seemed tenable.
The date of judgment in the action of dower shows that, however it was that the plaintiff was suffered by the defendant to have the use of the lands set out to her for dower during the years 1872 and 1873, it was not under the judgment by which the assignment was accepted and confirmed, Tet, if she had the rents and profits of the land during those years, the defendant is not responsible therefor in this action, and it was proper that the claim for them should be excluded from the declaration in the present case. The defendant’s claim to be exempted from the payment of damages for the detention since 1872 and 1873 is based upon the idea that he should have been from that time regarded as a disseizor ; but that assuredly could not be until the rights of the plaintiff in the particular parcel assigned to her had been established by the judgment of court; and it may well be that the statute contemplates that he should be regarded as detaining the dower so as to subject himself to repeated actions of this description therefor, after the rendition of judgment in the action of dower, until he has yielded possession of the assigned premises under the final judgment in said action.
Whether the remedy for a subsequent intrusion by him should be sought in another form, is not the question here. He does not seem to have given her possession under her judgment and must be regarded as still detaining her dower.
■ His exception to the ruling of the judge upon this point must fail, because it is not made to appear that the plaintiff has ever been in possession since the rendition of judgment in the original action.
The ruling with respect to the effect of the tax deed produced by the defendant was correct under R. S., c. 6, §§ 162, 174. Smith v. Bodfish, 27 Maine, 289. If chapter 35, laws of 1878, could affect a pending action in this particular, still the exceptions fail to show that the tax deed was “ duly executed,” or to negative the'payment of the taxes by plaintiff to enable her to contest the validity of the deed. It is not made to appear that the ruling was erroneous, and the presumption is the other way.
*521And it has been held that the law of 1878, c. 35, does not apply to pending eases. Treat v. Smith, 68 Maine, 394, 396.

Exceptions overruled.

Appleton, C. J., Walton, Virgin and Libbisy, JJ., concurred.